DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 31 May 2022 for application number 16/950,050. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 8-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski (US-20110179453-A1) in view of Krishnamurthy (US-20130212493-A1, cited in PTO-892, filed 13 Dec 2021).
In reference to claim 1, Poniatowski teaches a computer-implemented method, comprising:
receiving a first user interaction corresponding to a selection of a content element [para 0066 discloses a user searching for content; content may be selected/viewed]; 
providing, for the selected content element, a detail page, the detail page including content information in a first section [para 0066 discloses highlighting a particular media content to display additional information regarding the content] and a dynamic ingress bar (DIB) in a second section, the DIB being populated with one or more related content elements, and the related content elements determined based at least in part on the selected content element, the related content elements forming at least a portion of a collection [para 0064 discloses selection of a searched content item; para 0066-0067 disclose presenting content that is related to a searched/selected content item; paras 0066-0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing] including the selected content element [para 0064 discloses selection of a searched content item; para 0066-0067 disclose presenting content that is related to a searched/selected content item; para 0196 discloses presenting additional information related to the selected content in the discovery bar], and the collection corresponding to a grouping of content elements sharing at least one salient feature [para 0199 discloses that related content may be displayed based on a user’s search or path that user is following in order to find content; in the example presented, the category of historical dramas would be the salient feature and the content related to the dramas would be the collection]; 
receiving a second user interaction corresponding to a selection of a related content element within the DIB [para 0064 discloses selection of a searched content item; para 0066-0067 disclose presenting content that is related to a searched/selected content item; para 0196 discloses selecting content in a discovery bar]; 
providing, for the selected related content element, a second detail page and the DIB [para 0064 discloses selection of a searched content item; para 0066-0067 disclose presenting content that is related to a searched/selected content item; para 0196 discloses presenting additional information related to the selected content in the discovery bar; para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing]; 
determining, based at least in part on the second user interaction, a user intent corresponds to the collection [para 0199 discloses that related content may be displayed based on a user’s search or path that a user is following in order to find content]; and 
maintaining at least a portion of the related content elements in the DIB, based at least in part on the user intent [para 0199 discloses an example of presenting historical dramas; inherently, the content may be maintained as historical content as a user browses similar material; an intent of providing historical dramas is given as an example]. 
However, while Poniatowski teaches the DIB being populated with one or more related content elements [para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing] and the selected content element [para 0066 discloses a user searching for content; content may be selected/viewed], Poniatowski does not explicitly teach the DIB being populated with a representative content element and one or more related content elements, the representative content element associated with the selected content element; maintaining related content element and the representative content element in the DIB.
Krishnamurthy teaches the DIB being populated with a representative content element and one or more related content elements, the representative content element associated with the selected content element; maintaining related content element and the representative content element in the DIB [Fig. 3, paras 0026-0029 disclose an element at 306 along a top portion of the screen, i.e. bar, displayed next to similar videos, the element expressing criteria associated with the similar videos; the similar videos, and thus the element, are related to a particular video that is selected/viewed; inherently, the similar videos and the element are maintained if particular content is viewed/selected].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski and Krishnamurthy before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski to include the functionality as taught by Krishnamurthy in order to obtain a content system in which an element representative of related content may be displayed in a DIB. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which an element representative of related content may be displayed in a DIB to provide easier navigation through content, helping a user to make decisions to view content [Krishnamurthy, para 0007].

In reference to claim 2, Poniatowski and Krishnamurthy teach the invention of claim 1 above.
Poniatowski teaches The computer-implemented method of claim 1, further comprising: 
receiving a third user interaction corresponding to a selection of a second content element outside the DIB [para 0066 discloses a user searching for content; para 0066 discloses highlighting a particular media content to display additional information regarding the content]; 
providing, for the selected second content element, a third detail page and the DIB [para 0066 discloses highlighting a particular media content to display additional information regarding the content]; 
determining, based at least in part on the third user interaction, the user intent does not correspond to the collection [para 0067 discloses that the contents in the bar may change based on content viewed]; and 
updating the DIB with a second collection, the second collection corresponding to the selected second content element [para 0067 discloses that the contents in the bar may change based on content viewed]. 

In reference to claim 6, Poniatowski teaches a computer-implemented method, comprising:
receiving a user interaction, the user interaction corresponding to an input identifying a selected content element [para 0066 discloses a user searching for content using inputs]; 
providing a selected content area including information associated with the selected content element [para 0066 discloses highlighting a particular media content to display additional information regarding the content]; 
determining, based at least in part on the user interaction, a hint corresponding to a user intent associated with the selected content element [para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with]; 
determining, based at least in part on the user intent, a collection of related content elements having a common theme, the collection of related content elements including at least the selected content element [para 0199 discloses that related content may be displayed based on a user’s search or path that user is following in order to find content].
However, although Poniatowski teaches providing a second content area of the frame, the second content area including second display elements corresponding to a subset of the collection [para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing; Figs. 3-19 disclose examples of interfaces displaying first and second content areas which are adjacent to one another and distinct from each other], and content related to a hint [para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with], Poniatowski does not explicitly teach:
providing a first content area of a frame separate from the selected content area, the first content area including a first display element, indicative of the common theme of the collection, corresponding to the hint; providing a second content area of the frame adjacent to the first content area and distinct from the first content area, the second content area including second display elements corresponding to a subset of the collection.
 Krishnamurthy teaches providing a first content area of a frame separate from the selected content area, the first content area including a first display element, indicative of the common theme of the collection, corresponding to the hint; providing a second content area of the frame adjacent to the first content area and distinct from the first content area, the second content area including second display elements corresponding to a subset of the collection [Fig. 3, paras 0026-0029 disclose an element at 306 in an area along a top portion of the screen displayed next to similar videos displayed in another area of the top portion, the element expressing criteria, i.e. hint, associated with the similar videos; the similar videos, and thus the element, are related to a particular video that is selected/viewed; the location of 306 and the location of the similar videos are next to each other and distinct].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski and Krishnamurthy before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski to include the functionality as taught by Krishnamurthy in order to obtain a content system in which an element representative of related content may be displayed in a DIB. 
One of ordinary skill in the art wanted to be motivated to obtain a content system in which an element representative of related content may be displayed in a DIB to provide easier navigation through content, helping a user to make decisions to view content [Krishnamurthy, para 0007].

In reference to claim 8, Poniatowski and Krishnamurthy teach the invention of claim 6 above.
Poniatowski teaches The computer-implemented method of claim 6, further comprising: determining a property of a related content element of the collection, the property corresponding to a relationship between a user and the related content element; and providing a badge indicative of the relationship, the badge being associated with the related content element [para 0084 discloses indicators, e.g. badges, which indicate to a user a particular property of a content item; para 0119 discloses an indicator that expresses to a user that content is not available; para 0122 discloses indicating that content is streamed or downloaded; para 0148 discloses indicating a high ranking; para 0151 disclose indicating that a show is available in high-definition, content is available, an episode is airing for the first time or only for a limited time]. 

In reference to claim 9, Poniatowski and Krishnamurthy teach the invention of claim 8 above.
Poniatowski teaches The computer-implemented method of claim 8, wherein the relationship corresponds to at least one of an ownership status, a content type status, a current selection, or a chronological indication [para 0084 discloses indicators, e.g. badges, which indicate to a user a particular property of a content item, e.g. content type status; para 0151 disclose indicating that a show is available in high-definition, content is available, an episode is airing for the first time or only for a limited time, e.g. chronological indication]. 

In reference to claim 10, Poniatowski and Krishnamurthy teach the invention of claim 6 above.
Poniatowski teaches The computer-implemented method of claim 6, wherein the user interaction corresponds to a selection of an item from a list of search results, further comprising: determining the collection corresponds to at least a portion of the list of search results [para 0066 discloses a user searching for content; para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing]. 

In reference to claim 11, Poniatowski and Krishnamurthy teach the invention of claim 6 above.
Poniatowski teaches The computer-implemented method of claim 6, further comprising: 
receiving a second user input, the second user input corresponding to a selection of a second content element in a second frame, the second frame being distinct from the frame; determining one or more features of the second content element; determining, based at least in part on the one or more features, that a second hint corresponding to the second item is different from the hint; and selecting a second collection corresponding to the second hint [para 0196 discloses presenting additional information related to the selected content in the discovery bar; para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing; Fig. 4, para 0150 discloses a list, e.g. each list item contained in a “frame”, populated from a user search; para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with; the topic may continuously change based on the interaction of the user]. 

In reference to claim 12, Poniatowski and Krishnamurthy teach the invention of claim 11 above.
Poniatowski teaches The computer-implemented method of claim 11, further comprising: 
replacing the first display element with an updated first display element, the updated first display element corresponding to the second hint; and replacing the plurality of second display elements with an updated plurality of second display elements, the updated plurality of second display elements corresponding to at least a portion of the second collection [para 0196 discloses presenting additional information related to the selected content in the discovery bar; para 0067 discloses a dynamic content bar which presents additional new content that may be of interest; the content may change based on the content that the user is viewing and may present content that is related to content that the user is viewing; Fig. 4, para 0150 discloses a list, e.g. each list item contained in a “frame”, populated from a user search; para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with; the topic may continuously change based on the interaction of the user]. 

In reference to claim 13, Poniatowski and Krishnamurthy teach the invention of claim 6 above.
Poniatowski teaches The computer-implemented method of claim 6, further comprising: 
receiving a second user input, the second user input corresponding to a selection of a second display element in the second area; and maintaining the respective display elements in the first area and the second area [Fig. 27, para 0205 discloses selecting content in the bar, and showing additional information, while maintaining content on other portions of the screen].

In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 6.

In reference to claims 17-20, claims 17-20 are rejected for the same reasons as that of claims 10-13.

Claim 3-5, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski in view of Krishnamurthy further in view of Roberts (US-20100333025-A1).
In reference to claim 3, Poniatowski and Krishnamurthy teach the invention of claim 1 above.
Krishnamurthy teaches The computer-implemented method of claim 1, wherein the DIB includes a first DIB area, further comprising: 
selecting, for the first DIB area, a hint associated with the selected content element, the hint corresponding to a feature of the selected content element; and populating the first area with a first area content element corresponding to the hint [Fig. 3, paras 0026-0029 disclose an element at 306 in an area along a top portion of the screen displayed next to similar videos displayed in another area of the top portion, the element expressing criteria, i.e. hint, associated with the similar videos; the similar videos, and thus the element, are related to a particular video that is selected/viewed; the location of 306 and the location of the similar videos are next to each other and distinct].
However, although Krishnamurthy seemingly teaches an area at the bottom of the screen that displays content [Fig. 3], Poniatowski and Krishnamurthy do not explicitly teach the DIB includes a second DIB area.
Roberts teaches the DIB includes a second DIB area [Fig. 12, paras 0104-0106 disclose a plurality of interface areas, e.g. first area, second area, etc.].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski, Krishnamurthy, and Roberts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski and Krishnamurthy to include the functionality as taught by Roberts in order to obtain a content display system in which an interface may consist of a plurality of areas. 
One of ordinary skill in the art wanted to be motivated to obtain a content display system in which an interface may consist of a plurality of areas to facilitate the search and retrieval of media content [Roberts, para 0003].

In reference to claim 4, Poniatowski, Krishnamurthy, and Roberts teach the invention of claim 3 above.
Poniatowski teaches a first DIB area [para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with]. Krishnamurthy teaches a first DIB area [Fig. 3, paras 0026-0029 disclose an element at 306 in an area along a top portion of the screen displayed next to similar videos displayed in another area of the top portion, the element expressing criteria, i.e. hint, associated with the similar videos; the similar videos, and thus the element, are related to a particular video that is selected/viewed; the location of 306 and the location of the similar videos are next to each other and distinct].
Roberts further teaches The computer-implemented method of claim 3, wherein the DIB includes a first DIB area and a second DIB area and the collection [Fig. 12, paras 0104-0106 disclose a plurality of interface areas, e.g. first area, second area, etc.], further comprising: 
selecting for the second DIB area, the collection, based at least in part on hint [Fig. 12, paras 0104-0106 disclose displaying content related to a particular item in a particular area of the interface]; and 
populating the second area with second area content elements corresponding to the related content elements [Fig. 12, paras 0104-0106 disclose displaying content related to a particular item in a particular area of the interface]. 

In reference to claim 5, Poniatowski and Krishnamurthy teach the invention of claim 1 above. 
However, Poniatowski and Krishnamurthy do not explicitly teach:
The computer-implemented method of claim 1, wherein the DIB includes a first DIB area, a second DIB area, and a third DIB area, further comprising: 
selecting, for the third DIB area, recommended content for the selected content element, the recommended content being different from the collection and different from supplemental content corresponding to a third section of the detail page; and 
populating the third area with third area content elements corresponding to the recommended content. 
Roberts teaches The computer-implemented method of claim 1, wherein the DIB includes a first DIB area, a second DIB area, and a third DIB area [Fig. 12, paras 0104-0106 disclose a plurality of interface areas, e.g. first area, second area, third area], further comprising: 
selecting, for the third DIB area, recommended content for the selected content element, the recommended content being different from the collection and different from supplemental content corresponding to a third section of the detail page; and populating the third area with third area content elements corresponding to the recommended content [Fig. 12, paras 0104-0106 disclose content in three areas, 904/906-1/906-2, 1202, and 1204 which are all related in some way, but all different].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski, Krishnamurthy, and Roberts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski and Krishnamurthy to include the functionality as taught by Roberts in order to obtain a content display system in which an interface may consist of a plurality of areas with related but different content. 
One of ordinary skill in the art wanted to be motivated to obtain a content display system in which an interface may consist of a plurality of areas with related but different content to facilitate the search and retrieval of media content [Roberts, para 0003].

In reference to claim 7, Poniatowski and Krishnamurthy teach the invention of claim 6.
Poniatowski teaches The computer-implemented method of claim 6, further comprising: 
determining, based at least in part on the user interaction, recommended content elements corresponding to the hint [para 0199 discloses an example of a discovery bar presenting historical dramas, e.g. hint, which is based on content a user is interacting with].
However, Poniatowski and Krishnamurthy does not explicitly teach providing a third content area of the frame, the third content area including a plurality of third content elements corresponding to at least a portion of the recommended content elements, the third content elements being different from the collection of related content elements and different from a plurality of suggested content elements presented in a second frame. 
Roberts teaches providing a third content area of the frame, the third content area including a plurality of third content elements corresponding to at least a portion of the recommended content elements, the third content elements being different from the collection of related content elements and different from a plurality of suggested content elements presented in a second frame [Fig. 12, paras 0104-0106 disclose content in three areas, 904/906-1/906-2, 1202, and 1204 which are all related in some way, but all different].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski, Krishnamurthy, and Roberts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski and Krishnamurthy to include the functionality as taught by Roberts in order to obtain a content display system in which an interface may consist of a plurality of areas with related but different content. 
One of ordinary skill in the art wanted to be motivated to obtain a content display system in which an interface may consist of a plurality of areas with related but different content to facilitate the search and retrieval of media content [Roberts, para 0003].

In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 7.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski in view of Krishnamurthy further in view of Moran et al. (US-20140223464-A1).
In reference to claim 14, Poniatowski and Krishnamurthy teach the invention of claim 6 above.
Poniatowski teaches The computer-implemented method of claim 6, further comprising: 
providing the template, the template including a first template area, a second template area, and a third template area; populating the first template area with the frame; populating the second template area with the selected content area; and populating the third template area with recommended content [Fig. 30 para 0208 disclose at least three distinct areas of the interface in which content, related content, and selected content are displayed]. 
However, Poniatowski and Krishnamurthy do not explicitly teach selecting, from a template database, a template for presenting the frame responsive to the user interaction.
Moran teaches selecting, from a template database, a template for presenting the frame responsive to the user interaction [paras 0117-0119 discloses selecting a template from a databased based on a user initiation].
It would have been obvious to one of ordinary skill in art, having the teachings of Poniatowski, Krishnamurthy, and Moran before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Poniatowski and Krishnamurthy to include the functionality as taught by Moran in order to obtain a content display system in which a template may be selected from a database. 
One of ordinary skill in the art wanted to be motivated to obtain a content display system in which a template may be selected from a database to provide a user with an adapted interface experience [Moran, para 0099].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 15 have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Regarding arguments directed towards claim 1, Applicant contends that Poniatowski does not teach, “how a DIB updates or changes based on user intent and/or selections” and that, “there is no discussion with respect to how content is presented in relation to other content, updates to the content bar, or the like,” or that, “there is no indication that other items around the selected content, such as different items within a collection, are updated responsive to the selection,” and finally that, “certain items are maintained based on additional selections or how a content element is provided related to additional related items.” Examiner respectfully disagrees. Poniatowski, paragraph 0067 clearly discloses that content in a dynamic content bar may be content that is related to the media content that a user is searching, and that the media contents in the bar may change from one viewing to the next. Paragraphs 0064-0067 disclose selecting a searched content item to view, and presenting related content in a dynamic content bar. Paragraph 0196 gives an example of selecting content; the content selected still affects the other related content that is shown, as expressed in the mappings above. Paragraph 0199 discloses examples that indicate that related content shown is dependent on the content that a user navigates. Essentially, Poniatowski allows for content to be navigated, while dynamically presenting related content in a dynamic content bar; the related content can be the same or different, depending on the content navigated. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	CHAKRABARTY et al. (US-20140058840-A1) discloses displaying content related to a selected content [Fig. 8E, para 0123].
	Mullig et al. (US-7930419-B2) discloses displaying content related to a selected content in an adjacent pane [col. 19, lines 23-34].
	PONIATOWSKI et al. (US-20100199219-A1) discloses related content in a discovery bar [para 0178].
	NISHIYAMA et al. (US-20170115835-A1) discloses displaying related content adjacent to a selection content [para 0157].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173